PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREETALEXANDRIA, VA  22314


In re Application of	:
	Miyake, Asuka et al.	: 
Application No. 16/451,855	: 	DECISION ON PETITION
Filed:  June 25, 2019	: 	UNDER 37 CFR 1.181(A)(3)
For:	NAVIGATION SYSTEM, APPARATUS AND  	: 	TO HAVE IDS CONSIDERED	
	METHOD FOR GENERATING NAVIGATION	:	
	MESSAGE	:	

This is a decision on applicant’s petition filed on June 15, 2022 for the Commissioner to invoke his supervisory authority to compel the Examiner to consider the Information Disclosure Statement (“IDS”) filed on June 07, 2022.  

The petition is DISMISSED AS MOOT.  

A review of the record shows that the Examiner issued a Response to Rule 312 Communication on July 01, 2022.  In that Notice, the Examiner indicated that he had considered the IDS filed by Applicant on June 07, 2022 and included an attached copy of said IDS indicating all references had been considered.  The Examiner having already considered the IDS filed on June 07, 2022, the petition is hereby dismissed as moot. 

Questions concerning this decision should be referred to Claude Brown, Quality Assurance Specialist, at (571) 270-5924.



/JAMES P TRAMMELL/                                                                                                                                                                                                  James P. Trammell, Director
Patent Technology Center 3600
(571)-272-6712

cjb:  07/12/2022